        Case 3:19-cv-14690-FLW-DEA Document 7 Filed 11/27/19 Page 1 of 2 PageID: 74




                                            State of New Jersey
PHILIP D. MURPHY                         OFFICE OF THE ATTORNEY GENERAL                                      GURBIR S. GREWAL
    Governor                           DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                 DIVISION OF LAW
SHEILA Y. OLIVER                                    25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                         PO Box 112                                                 Director
                                                TRENTON, NJ 08625-0112


                                             November 27, 2019


       Via CM/ECF
       The Honorable Douglas E. Arpert, U.S.M.J.
       United States District Court
       District of New Jersey
       Clarkson S. Fisher Building & U.S. Courthouse
       402 East State Street
       Trenton, New Jersey 08608

       Re: Lakewood Board of Education v. New Jersey Legislature, et al.
           Civil Action No. 3:19-cv-14690 (FLW/DEA)

       Dear Judge Arpert:

              As Your Honor is aware, this office represents Defendants New Jersey
       Department of Education and New Jersey Commissioner of Education, Lamont O.
       Repollet (“DOE Defendants”) in the above-referenced matter. As per this Court’s
       October 3, 2019 Order, the parties jointly write to inform you that while we have
       corresponded, no resolution has been reached. As such, DOE Defendants anticipate
       filing a reply to Plaintiff’s Complaint by December 23, 2019.

              Should any questions or concerns arise, please do not hesitate to contact me
       directly.




                         HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-3100• FAX: (609) 943-5853
                    New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 3:19-cv-14690-FLW-DEA Document 7 Filed 11/27/19 Page 2 of 2 PageID: 75


                                                            November 27, 2019
                                                                       Page 2


     Thank you for your courtesies in this matter.


                                  Respectfully submitted,

                                  GURBIR S. GREWAL
                                  ATTORNEY GENERAL OF NEW JERSEY

                           By: /s/ Jennifer Hoff
                               Jennifer V. Hoff
                               Deputy Attorney General


C:   Michael I. Inzelbuch, Esq. (via CM/ECF)
